DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a CON of PCT/JP/2019/016625 filed on 04/18/2019 and claims priority to. This application also claims priority to foreign application JAPAN 2018-084305 filed on 04/25/2018 and is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted were filed on 10/27/2020 and 11/08/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
The "a plurality of ultrasound transducers are arranged" should be corrected to "a plurality of ultrasound transducers is arranged" in paragraph [0002].
The “plurality of ultrasound transducers T generally vibrate” should be corrected to “plurality of ultrasound transducers T generally vibrates” in paragraph [0030].
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recites the limitation "the ultrasound image" in "shallow depth range in the ultrasound image".  There is insufficient antecedent basis for this limitation in the claim. It is noted “displays an ultrasound image” appears later in the claim. Appropriate action is required.
Claims 2-7 are rejected by dependency of the rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7-8, 11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Samset (US20150272549) in view of Haider (US20180098750), Ziv-Ari (US20120065509), and Irisawa (US20170071475).
	Regarding claim 1, Samset discloses an ultrasound system (100) comprising: an ultrasound probe (106) ([0025]) and an image display device (116) that are connected to each other (Fig. 1, [0029]), the ultrasound probe performing electronic sector scanning ([0025], [0028], [0032]), wherein the ultrasound probe includes: a transducer array in which a plurality of transducers (104) are arranged in an arrangement direction (Fig. 1, [0025]); and a processor (110) that generates a sound ray signal (ultrasound channel data) by directing the ultrasound probe to transmit and receive ultrasonic waves ([0025], [0029]), generates image information data on the basis of the sound ray signal ([0029]); and the image display device (116) includes a display unit (118) that displays an ultrasound image on the basis of the image information data generated by the processor in the ultrasound probe ([0028-0029]); and the display unit (118) of the image display device (116) displays the ultrasound image only in a display image region determined by the processor in the ultrasound probe ([0029]).
	However, Samset does not disclose using an aperture transducer group consisting of ultrasound transducers which are located in a central portion in the arrangement direction among the plurality of transducers and whose number is smaller than the number of the plurality of transducers, determining a display image region except a shallow image region which is located in a shallow depth range in the ultrasound image, on the basis of a width of the plurality of transducers in the arrangement direction, a width of the aperture transducer group in the arrangement direction, and a steering angle range in the electronic sector scanning, and the display unit of the image display device displays the ultrasound image only in the display image region determined by the processor in the ultrasound probe.
	Haider teaches an ultrasound transducer (200) containing a plurality of transducer elements (204) including a central region (aperture transducer group, 220) and lateral regions (221 and 223) ([0028-0029]). Figure 2 show the aperture transducer group (220) in a central portion among a plurality of transducers. Haider teaches the transducer (200) being operable scanning using only the transducer elements in the central region (220) and scanning using both the central (220) and lateral (221 and 223) regions ([0029]), resulting in the display image region to be based on both a width of the plurality of transducers and a width of the aperture transducer group in the arrangement direction. Haider further teaches scan modes including a phased array mode, wherein transducer elements in the central region (220) may be controlled to transmit a steered ultrasound beam into the subject, resulting in the display image region to be based on a steering angle range ([0051]).
	Ziv-Ari also teaches transducer elements including a central region (212) and a pair of edge regions (214). Ziv-Ari further teaches the central region (212) to include 12 rows of transducer elements and the pair of edge regions (214) to include 10 rows each, resulting in the central region (aperture transducer group) having a number smaller than the number of the edge regions (plurality of transducers) ([0030]).
	Irisawa teaches a sound detection unit (30) excluding a shallow region where the depth is shallower than 2mm ([0066-0067]). Irisawa further teaches displaying the detected image excluding the shallow region on the image display unit (14) ([0090]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Samset to further include an aperture transducer group in the central portion in the arrangement direction among the plurality of transducers. Doing so would allow for electromagnetic noise to be removed ([0034]), thereby lowering potential artifacts from appearing in the resulting ultrasound images, as taught by Ziv-Ari ([0005]). It would have been obvious to one of ordinary skill in the art to have modified the invention of Samset to further have the aperture (central) transducer group to have a number lower than the plurality (edge/lateral) of transducers, as Ziv-Ari teaches it’s important for the technique to remove electromagnetic noise to not heavily rely on signals from the aperture (central) group ([0034]). It would have been obvious to one of ordinary skill in the art to have modified the invention of Samset to exclude shallow regions of the ultrasound beam from detection and thus being displayed. Doing so would reduce the influence of artifacts, such as near-field clutter, on the probe affecting image quality, as taught by Irisawa ([0067]).
Regarding claim 4, Samset in view of Haider, Ziv-Ari, and Irisawa teach the invention as claimed above in claim 1.
Samset in view of Irisawa further teaches wherein the image information data of only the display image region determined by the processor (110) in the ultrasound probe (106) ([0028]) is transmitted from the ultrasound probe to the image display device (116) ([0029]). Samset modified by Irisawa in claim 1 above teach no other display image regions as there is only one display image region captured (that of excluding detection of ultrasounds from shallow depth).
Regarding claim 7, Samset in view of Haider, Ziv-Ari, and Irisawa teach the invention as claimed above in claim 1.
Samset further teaches wherein the processor (110) of the ultrasound probe (106) ([0028]) directs the transducer array (104) to transmit the ultrasonic waves and generates the sound ray signal (ultrasound channel data) on the basis of a reception signal acquired by the transducer array ([0025], [0029]). Samset teaches the processor (110) may be a sub-component of the controller (116) ([0029]) which controls transmit beamformer (101) and transmitter (102) to drive the transducer array (104) to emit/transmit ultrasonic waves ([0025], [0029]).
Regarding claim 8, Samset discloses an ultrasound system (100) comprising: an ultrasound probe (106) ([0025]) and an image display device (116) that are connected to each other (Fig. 1, [0029]), the ultrasound probe performing electronic sector scanning, wherein the ultrasound probe (106) includes: a transducer array in which a plurality of transducers (104) are arranged in an arrangement direction (Fig. 1, [0025]); and a processor (110) that generates a sound ray signal (ultrasound channel data) by directing the ultrasound probe to transmit and receive ultrasonic waves ([0025, [0029]), generates image information data on the basis of the sound ray signal ([0029]); the image display device (116) includes: a display unit (118) that displays an ultrasound image on the basis of the image information data generated by the processor (110) in the ultrasound probe ([0028-0029]); and the display unit (118) of the image display device (116) displays the ultrasound image only in the display image region determined by the processor in the image display device ([0029]).
However, Samset does not disclose using an aperture transducer group consisting of ultrasound transducers which are located in a central portion in the arrangement direction among the plurality of transducers and whose number is smaller than the number of the plurality of transducers; and a processor that determines a display image region except a shallow image region which is located in a shallow depth range in the ultrasound image, on the basis of a width of the plurality of transducers in the arrangement direction, a width of the aperture transducer group in the arrangement direction, and a steering angle range in the electronic sector scanning.
Haider teaches an ultrasound transducer (200) containing a plurality of transducer elements (204) including a central region (aperture transducer group, 220) and lateral regions (221 and 223) ([0028-0029]). Figure 2 show the aperture transducer group (220) in a central portion among a plurality of transducers. Haider teaches the transducer (200) being operable scanning using only the transducer elements in the central region (220) and scanning using both the central (220) and lateral (221 and 223) regions ([0029]), resulting in the display image region to be based on both a width of the plurality of transducers and a width of the aperture transducer group in the arrangement direction. Haider further teaches scan modes including a phased array mode, wherein transducer elements in the central region (220) may be controlled to transmit a steered ultrasound beam into the subject, resulting in the display image region to be based on a steering angle range ([0051]).
	Ziv-Ari also teaches transducer elements including a central region (212) and a pair of edge regions (214). Ziv-Ari further teaches the central region (212) to include 12 rows of transducer elements and the pair of edge regions (214) to include 10 rows each, resulting in the central region (aperture transducer group) having a number smaller than the number of the edge regions (plurality of transducers) ([0030]).
	Irisawa teaches a sound detection unit (30) excluding a shallow region where the depth is shallower than 2mm ([0066-0067]). Irisawa further teaches displaying the detected image (position of the photoacoustic wave generating source) excluding the shallow region on the image display unit (14) ([0090]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Samset to further include an aperture transducer group in the central portion in the arrangement direction among the plurality of transducers. Doing so would allow for electromagnetic noise to be removed ([0034]), thereby lowering potential artifacts from appearing in the resulting ultrasound images, as taught by Ziv-Ari ([0005]). It would have been obvious to one of ordinary skill in the art to have modified the invention of Samset to further have the aperture (central) transducer group to have a number lower than the plurality (edge/lateral) of transducers, as Ziv-Ari teaches it’s important for the technique to remove electromagnetic noise to not heavily rely on signals from the aperture (central) group ([0034]). It would have been obvious to one of ordinary skill in the art to have modified the invention of Samset to exclude shallow regions of the ultrasound beam from detection and thus being displayed. Doing so would reduce the influence of artifacts, such as near-field clutter, on the probe affecting image quality, as taught by Irisawa ([0067]).
Regarding claim 11, Samset in view of Haider, Ziv-Ari, and Irisawa teach the invention as claimed above in claim 8.
Samset in view of Irisawa further teaches wherein the ultrasound image is displayed on the display unit (118) ([0029]) on the basis of the image information data of only the display image region determined by the processor (110) in the image display device (116) ([0029], processor 110 may be a sub-component of the controller 116, or the controller 116 may include a separate CPU to carry out processing functions) in the image information data transmitted from the ultrasound probe (106) to the image display device (116) ([0029], controller 116 may control the probe 106 to acquire data). Samset modified by Irisawa in claim 8 above teach no other display image regions as there is only one display image region captured (that of excluding detection of ultrasounds from shallow depth).
Regarding claim 14, Samset in view of Haider, Ziv-Ari, and Irisawa teach the invention as claimed above in claim 8.
Samset further teaches wherein the processor (110) in the ultrasound probe (106) ([0028]) directs the transducer array (104) to transmit the ultrasonic waves and generates the sound ray signal on the basis of a reception signal acquired by the transducer array ([0025], [0029]). Samset teaches the processor (110) may be a sub-component of the controller (116) ([0029]) which controls transmit beamformer (101) and transmitter (102) to drive the transducer array (104) to emit/transmit ultrasonic waves ([0025], [0029]).
Regarding claim 15, Samset discloses a method for controlling an ultrasound system (100) ([0011]) in which an ultrasound probe (106) that performs electronic sector scanning ([0025], [0028], [0032]) and an image display device (116) are connected (Fig. 1,  [0029]), the method comprising: generating a sound ray signal (ultrasound channel data) by performing transmission and reception of ultrasonic waves ([0025], [0034]); generating image information data on the basis of the generated sound ray signal ([0049]); transmitting the generated image information data from the ultrasound probe (106) to the image display device (116) ([0028], [0049], processor 110 may be situated within probe 106, Fig. 1 shows the controller 116 is between the processor and display device 118); and displaying the ultrasound image (602) only in the determined display image region on a display unit (118) of the image display device (116) on the basis of the image information data generated by the ultrasound probe (106) ([0049], [0051]).
However, Samset does not disclose using an aperture transducer group consisting of ultrasound transducers which are located in a central portion in an arrangement direction among a plurality of transducers arranged in a transducer array of the ultrasound probe and whose number is smaller than the number of the plurality of transducers; determining a display image region except a shallow image region which is located in a shallow depth range in the ultrasound image, on the basis of a width of the plurality of transducers in the arrangement direction, a width of the aperture transducer group in the arrangement direction, and a steering angle range in the electronic sector scanning.
Haider teaches an ultrasound transducer (200) containing a plurality of transducer elements (204) including a central region (aperture transducer group, 220) and lateral regions (221 and 223) ([0028-0029]). Figure 2 show the aperture transducer group (220) in a central portion among a plurality of transducers. Haider teaches the transducer (200) being operable scanning using only the transducer elements in the central region (220) and scanning using both the central (220) and lateral (221 and 223) regions ([0029]), resulting in the display image region to be based on both a width of the plurality of transducers and a width of the aperture transducer group in the arrangement direction. Haider further teaches scan modes including a phased array mode, wherein transducer elements in the central region (220) may be controlled to transmit a steered ultrasound beam into the subject, resulting in the display image region to be based on a steering angle range ([0051]).
	Ziv-Ari also teaches transducer elements including a central region (212) and a pair of edge regions (214). Ziv-Ari further teaches the central region (212) to include 12 rows of transducer elements and the pair of edge regions (214) to include 10 rows each, resulting in the central region (aperture transducer group) having a number smaller than the number of the edge regions (plurality of transducers) ([0030]).
	Irisawa teaches a sound detection unit (30) excluding a shallow region where the depth is shallower than 2mm ([0066-0067]). Irisawa further teaches displaying the detected image excluding the shallow region on the image display unit (14) ([0090]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Samset to further include an aperture transducer group in the central portion in the arrangement direction among the plurality of transducers. Doing so would allow for electromagnetic noise to be removed ([0034]), thereby lowering potential artifacts from appearing in the resulting ultrasound images, as taught by Ziv-Ari ([0005]). It would have been obvious to one of ordinary skill in the art to have modified the invention of Samset to further have the aperture (central) transducer group to have a number lower than the plurality (edge/lateral) of transducers, as Ziv-Ari teaches it’s important for the technique to remove electromagnetic noise to not heavily rely on signals from the aperture (central) group ([0034]). It would have been obvious to one of ordinary skill in the art to have modified the invention of Samset to exclude shallow regions of the ultrasound beam from detection and thus being displayed. Doing so would reduce the influence of artifacts, such as near-field clutter, on the probe affecting image quality, as taught by Irisawa ([0067]).
Claims 2-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Samset (US20150272549) in view of Haider (US20180098750), Ziv-Ari (US20120065509), and Irisawa (US20170071475) as applied to claims 1 and 8 above, and further in view of Koyakumaru (JP2003230560). Koyakumaru is cited in the IDS.
Regarding claims 2 and 9, Samset in view of Haider, Ziv-Ari, and Irisawa teaches the invention as claimed above in claims 1 and 8.
However, Samset does not teach wherein, in a case in which the width of the plurality of transducers in the arrangement direction is Wtr, the width of the aperture transducer group in the arrangement direction is Wap, and the steering angle range in the electronic sector scanning is Ast, the processor in the ultrasound probe determines the display image region using, as the shallow image region, a region from an ultrasound transmitting and receiving surface of the transducer array to a depth Dcut represented by the following Expression (1) in the ultrasound image:
                
                    
                        
                            D
                        
                        
                            c
                            u
                            t
                        
                    
                    =
                    [
                    (
                    
                        
                            W
                        
                        
                            t
                            r
                        
                    
                    -
                    
                        
                            W
                        
                        
                            a
                            p
                        
                    
                    )
                    /
                    2
                    ]
                    ×
                    
                        
                            tan
                        
                        ⁡
                        
                            [
                            (
                            180
                            -
                            
                                
                                    A
                                
                                
                                    s
                                    t
                                
                            
                        
                    
                    )
                    /
                    2
                    ]
                
            
Koyakumaru teaches the width W of a conventional ultrasonic image using a linear scanning probe, which corresponds with the width of a plurality of transducers in an arrangement direction, the distance to the transmission convergence point L, the widths W1 and W2 as widths for the lateral transducers among the plurality of transducers, and the maximum deflection angles θs1 and θs2 (Fig. 8, [0039]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Samset in view of Haider, Ziv-Ari, Irisawa to define a shallow image region and its depth. One of ordinary skill in the art would recognize Expression (1) may be derived from the teachings of Koyakumaru (Fig. 8, [0039]); Dcut corresponds with L, Wtr with W, Wap with W subtracted by W1 and W2, and Ast with the sum of θs1 and θs2. The benefits of such a modification would allow for the scanning image to not be affected by an air layer that’s present at the lateral sides of an ultrasound probe, as taught by Koyakumaru ([0007], [0038]).
Regarding claims 3 and 10, Samset in view of Haider, Ziv-Ari, Irisawa, and Koyakumaru teaches the inventions as claimed above in claims 2 and 8.
However, Samset does not teach wherein the shallow image region has an isosceles trapezoidal shape having a lower base that has a length corresponding to the width Wtr, an upper base that has a length corresponding to the width Wap, and a height that corresponds to the depth Dcut.
Koyakumaru teaches a shallow image region having a trapezoidal shape with a lower base W which corresponds with the width of the transducer array, an upper base which is W subtracted by W1 and W2, and a height L (Fig. 8, [0039]). Accordingly, the shape is of an isosceles trapezoid when the two deflection angles θs1 and θs2 are equal, which occurs when W1 is equal to W2.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Samset in view of Haider, Ziv-Ari, Irisawa, and Koyakumaru to have the shallow region be an isosceles trapezoidal shape. Doing so would necessitate for the lateral transducers on the sides of the aperture transducer group to span an equal length on both sides (as taught by Koyakumaru [0039]), making the resulting ultrasound image’s field of view be centered with the center of the probe or aperture transducer group, resulting in it being easier to locate a region of interest using the ultrasound probe.
Claims 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Samset (US20150272549) in view of Haider (US20180098750), Ziv-Ari (US20120065509), and Irisawa (US20170071475) as applied to claims 1 and 8 above, and further in view of Yamamoto (US20160367222).
Regarding claims 5 and 12, Samset in view of Haider, Ziv-Ari, and Irisawa teach the invention as claimed above in claims 1 and 8.
Samset further teaches sound ray signals are generated by the processor in the ultrasound probe ([0028-0029], [0034]). Samset discloses the processor (110) situated within the probe (106) ([0028]) and the processor (110) being a sub-component of the controller (116) ([0029]), which directs the probe to acquire sound ray signals (ultrasound channel data, [0034]).
However Samset in view of Haider, Ziv-Ari, and Irisawa do no teach wherein the image information data is a signal obtained by performing attenuation correction according to a depth of a reflection position of the ultrasonic waves and an envelope detection process on the sound ray signal generated by the processor in the ultrasound probe.
Yamamoto teaches performing attenuation correction  according to a depth of a reflection position ([0126]) and envelope detection processing to generate B-mode image data ([0126-0127], [0261]) from sound ray signals ([0112]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Samset in view of Haider, Ziv-Ari, and Irisawa to perform attenuation correction and envelope detection processing on received ultrasound data (sound ray signals). Correcting for attenuation results in more accurate images, better contrast, and less attenuation artifacts. Furthermore, envelope detection processing is standard in producing B-mode ultrasound images as it allows for accurate visualization of tissue structures for diagnosis.
Regarding claim 6 and 13, Samset in view of Haider, Ziv-Ari, and Irisawa teach the invention as claimed above in claims 1 and 8.
Samset further teaches sound ray signals are generated by the processor in the ultrasound probe ([0028-0029], [0034]). Samset discloses the processor (110) being situated within the probe (106) ([0028]) and the processor (110) being a sub-component of the controller (116) ([0029]), which directs the probe to acquire sound ray signals (ultrasound channel data, [0034]). Samset further teaches converting the sound ray signal (ultrasound channel data) according to a predetermined image display method ([0032]).
However, Samset in view of Haider, Ziv-Ari, and Irisawa do not teach wherein the image information data is an ultrasound image signal obtained by performing attenuation correction according to a depth of a reflection position of the ultrasonic waves and an envelope detection process on the sound ray signal generated by the processor of the ultrasound probe.
Yamamoto teaches performing attenuation correction according to a depth of a reflection position ([0126]) and envelope detection processing to generate B-mode image data ([0126-0127], [0261]) from sound ray signals ([0112]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Samset in view of Haider, Ziv-Ari, and Irisawa to perform attenuation correction and envelope detection processing on received ultrasound data (sound ray signals). Correcting for attenuation results in more accurate images, better contrast, and less attenuation artifacts. Furthermore, envelope detection processing is standard in producing B-mode ultrasound images as it allows for accurate visualization of tissue structures for diagnosis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMMY T LY/Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793